IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN HUGHES JR.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3770

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 9, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Charles Michael Williams of Law Office of C. Michael Williams, P.A., Jacksonville,
for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.